Per curiam.
In this disciplinary matter, Respondent Barry W. Bishop filed a Petition for Voluntary Discipline with this Court after the State Bar filed a Formal Complaint against him. In his petition, Bishop admits *880violating Standard 65 (A) of Bar Rule 4-102 (d) (failing to account for trust property, including money and interest paid on the client’s money, if any, held in a fiduciary capacity), and requests a two-year suspension from the practice of law. The State Bar has no objection to the petition, and the special master recommends acceptance. Based on Bishop’s admissions and taking into account certain mitigating factors present in this case, we accept the Petition for Voluntary Discipline and hereby order that Bishop be suspended from the practice of law in this state for a period of two years.
Decided January 12,1998.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
James E. Spence, Jr., for Bishop.
Bishop received funds from a real estate closing that he deposited into his trust account for the purpose of satisfying the prior mortgage on the property. Instead of paying off the mortgage, however, Bishop retained the funds and made four monthly payments on the note. After a request by the prior mortgage holder, Bishop paid off the note and recorded the satisfied deed. In mitigation of his conduct, Bishop states that he has no prior disciplinary record; that he made restitution; that his actions arose from personal tax problems; and that he is truly sorry for his behavior.
We agree with the State Bar and the special master that Bishop’s actions constituted a violation of Standard 65 (A), and find that suspension is an appropriate sanction in this case. Accordingly, Bishop is hereby suspended for a period of two years from the date of this opinion.
Bishop is reminded of his duties under Bar Rule 4-219 (c) to timely notify all clients of his inability to represent them, to take all actions necessary to protect the interests of his clients, and to certify to this Court that he has satisfied the requirements of such rule.

Two-year suspension.


All the Justices concur.